1
2
3
4
5
6
7
8
9
10                            UNITED STATES DISTRICT COURT
11                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
12                                    WESTERN DIVISION
13
14
15   CHARLES K. OLANIYI,                           No. CV 17-00932-DSF (PJWx)
16               Plaintiff,
                                                   STIPULATED PROTECTIVE ORDER
17                      v.
18   ROBERT WILKIE, Acting Secretary of
     Veterans Affairs,
19
                 Defendant.
20
21   1.    A. PURPOSES AND LIMITATIONS
22         Discovery in this action is likely to involve production of confidential or private
23   information for which special protection from public disclosure and from use for any
24   purpose other than prosecuting this litigation may be warranted. Accordingly, the parties
25   hereby stipulate to and petition the Court to enter the following Stipulated Protective
26   Order. The parties acknowledge that this Order does not confer blanket protections on
27   all disclosures or responses to discovery and that the protection it affords from public
28
1    disclosure and use extends only to the limited information or items that are entitled to
2    confidential treatment under the applicable legal principles. The parties further
3    acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
4    does not entitle them to file confidential information under seal; Civil Local Rule 79-5
5    sets forth the procedures that must be followed and the standards that will be applied
6    when a party seeks permission from the court to file material under seal.
7          B. GOOD CAUSE STATEMENT
8          This is an action brought under Title VII of the Civil Rights Act of 1964. This
9    action is likely to involve confidential and private information, including private
10   information of third parties, for which special protection from public disclosure and from
11   use for any purpose other than prosecution of this action is warranted including
12   information protected from disclosure by the Privacy Act, 5 U.S.C. §522a. Such
13   confidential and private materials and information consist of, among other things,
14   confidential job-related applications (including information implicating privacy rights of
15   third parties), information otherwise generally unavailable to the public, or which may
16   be privileged or otherwise protected from disclosure under state or federal statues, court
17   rules, case decisions, or common law.
18         Accordingly, to expedite the flow of information, to facilitate the prompt
19   resolution of disputes over confidentiality of discovery materials, to adequately protect
20   information the parties are entitled to keep confidential, to ensure that the parties are
21   permitted reasonable necessary uses of such material in preparation for and in the
22   conduct of trial, to address their handling at the end of the litigation, and serve the ends
23   of justice, a protective order for such information is justified in this matter. It is the
24   intent of the parties that information will not be designated as confidential for tactical
25   reasons and that nothing be so designated without a good faith belief that it has been
26   maintained in a confidential, non-public manner, and there is good cause why it should
27
28
                                                    2
1    not be part of the public record of this case.
2    2.    DEFINITIONS
3          2.1    Action: Olaniyi v. Wilkie, case no. EDCV 17-00932 DSF (PJWx)
4          2.2    Challenging Party: a Party or Non-Party that challenges the designation of
5    information or items under this Order.
6          2.3    “CONFIDENTIAL” Information or Items: information (regardless of how it
7    is generated, stored or maintained) or tangible things that qualify for protection under
8    Federal Rule of Civil Procedure 26(c), and as specified above in the Good Cause
9    Statement.
10         2.4    Counsel: Outside Counsel of Record and House Counsel (as well as their
11   support staff).
12         2.5    Designating Party: a Party or Non-Party that designates information or
13   items that it produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
14         2.6    Disclosure or Discovery Material: all items or information, regardless of the
15   medium or manner in which it is generated, stored, or maintained (including, among
16   other things, testimony, transcripts, and tangible things), that are produced or generated
17   in disclosures or responses to discovery in this matter.
18         2.7    Expert: a person with specialized knowledge or experience in a matter
19   pertinent to the litigation who has been retained by a Party or its counsel to serve as an
20   expert witness in this Action.
21         2.8    House Counsel: attorneys who are employees of a party to this Action.
22   House Counsel does not include Outside Counsel of Record or any other outside
23   counsel.
24         2.9    Non-Party: any natural person, partnership, corporation, association, or
25   other legal entity not named as a Party to this action.
26         2.10 Outside Counsel of Record: attorneys who are not employees of a party to
27   this Action but are retained to represent or advise a party to this Action and have
28   appeared in this Action on behalf of that party or are affiliated with a law firm which has
                                                      3
1    appeared on behalf of that party, and includes support staff.
2          2.11 Party: any party to this Action, including all of its officers, directors,
3    employees, consultants, retained experts, and Outside Counsel of Record (and their
4    support staffs).
5          2.12 Producing Party: a Party or Non-Party that produces Disclosure or
6    Discovery Material in this Action.
7          2.13 Professional Vendors: persons or entities that provide litigation support
8    services (e.g., photocopying, videotaping, translating, preparing exhibits or
9    demonstrations, and organizing, storing, or retrieving data in any form or medium) and
10   their employees and subcontractors.
11         2.14 Protected Material: any Disclosure or Discovery Material that is designated
12   as “CONFIDENTIAL.”
13         2.15 Receiving Party: a Party that receives Disclosure or Discovery Material
14   from a Producing Party.
15   3.    SCOPE
16         The protections conferred by this Stipulation and Order cover not only Protected
17   Material (as defined above), but also (1) any information copied or extracted from
18   Protected Material; (2) all copies, excerpts, summaries, or compilations of Protected
19   Material; and (3) any testimony, conversations, or presentations by Parties or their
20   Counsel that might reveal Protected Material.
21         Any use of Protected Material at trial shall be governed by the orders of the trial
22   judge. This Order does not govern the use of Protected Material at trial.
23   4.    DURATION
24         Even after final disposition of this litigation, the confidentiality obligations
25   imposed by this Order shall remain in effect until a Designating Party agrees otherwise
26   in writing or a court order otherwise directs. Final disposition shall be deemed to be the
27   later of (1) dismissal of all claims and defenses in this Action, with or without prejudice;
28   and (2) final judgment herein after the completion and exhaustion of all appeals,
                                                   4
1    rehearings, remands, trials, or reviews of this Action, including the time limits for filing
2    any motions or applications for extension of time pursuant to applicable law.
3    5.    DESIGNATING PROTECTED MATERIAL
4          5.1    Exercise of Restraint and Care in Designating Material for Protection: Each
5    Party or Non-Party that designates information or items for protection under this Order
6    must take care to limit any such designation to specific material that qualifies under the
7    appropriate standards. The Designating Party must designate for protection only those
8    parts of material, documents, items, or oral or written communications that qualify so
9    that other portions of the material, documents, items, or communications for which
10   protection is not warranted are not swept unjustifiably within the ambit of this Order.
11         Mass, indiscriminate, or routinized designations are prohibited. Designations that
12   are shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
13   to unnecessarily encumber the case development process or to impose unnecessary
14   expenses and burdens on other parties) may expose the Designating Party to sanctions.
15         If it comes to a Designating Party’s attention that information or items that it
16   designated for protection do not qualify for protection, that Designating Party must
17   promptly notify all other Parties that it is withdrawing the inapplicable designation.
18         5.2    Manner and Timing of Designations: Except as otherwise provided in this
19   Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or
20   ordered, Disclosure or Discovery Material that qualifies for protection under this Order
21   must be clearly so designated before the material is disclosed or produced.
22         Designation in conformity with this Order requires:
23         (a) for information in documentary form (e.g., paper or electronic documents, but
24   excluding transcripts of depositions or other pretrial or trial proceedings), that the
25   Producing Party affix at a minimum, the legend “CONFIDENTIAL” (hereinafter
26   “CONFIDENTIAL legend”), to each page that contains protected material. If only a
27   portion or portions of the material on a page qualifies for protection, the Producing Party
28   also must clearly identify the protected portion(s) (e.g., by making appropriate markings
                                                   5
1    in the margins).
2          (b) for testimony given in depositions that the Designating Party identifies on the
3    record, before the close of the deposition all protected testimony.
4          (c) for information produced in some form other than documentary and for any
5    other tangible items, that the Producing Party affix in a prominent place on the exterior
6    of the container or containers in which the information is stored the legend
7    “CONFIDENTIAL.” If only a portion or portions of the information warrants
8    protection, the Producing Party, to the extent practicable, shall identify the protected
9    portion(s).
10         5.3     Inadvertent Failures to Designate: If timely corrected, an inadvertent failure
11   to designate qualified information or items does not, standing alone, waive the
12   Designating Party’s right to secure protection under this Order for such material. Upon
13   timely correction of a designation, the Receiving Party must make reasonable efforts to
14   assure that the material is treated in accordance with the provisions of this Order.
15   6.    CHALLENGING CONFIDENTIALITY DESIGNATIONS
16         6.1     Timing of Challenges: Any Party or Non-Party may challenge a designation
17   of confidentiality at any time that is consistent with the Court’s Scheduling Order.
18         6.2     Meet and Confer: The Challenging Party shall initiate the dispute resolution
19   process under Local Rule 37.1 et seq.
20         6.3     The burden of persuasion in any such challenge proceeding shall be on the
21   Designating Party. Frivolous challenges, and those made for an improper purpose (e.g.,
22   to harass or impose unnecessary expenses and burdens on other parties) may expose the
23   Challenging Party to sanctions. Unless the Designating Party has waived or withdrawn
24   the confidentiality designation, all parties shall continue to afford the material in
25   question the level of protection to which it is entitled under the Producing Party’s
26   designation until the Court rules on the challenge.
27   7.    ACCESS TO AND USE OF PROTECTED MATERIAL
28         7.1     Basic Principles: A Receiving Party may use Protected Material that is
                                                   6
1    disclosed or produced by another Party or by a Non-Party in connection with this Action
2    only for prosecuting, defending, or attempting to settle this Action. Such Protected
3    Material may be disclosed only to the categories of persons and under the conditions
4    described in this Order. When the Action has been terminated, a Receiving Party must
5    comply with the provisions of section 13 below (FINAL DISPOSITION).
6          Protected Material must be stored and maintained by a Receiving Party at a
7    location and in a secure manner that ensures that access is limited to the persons
8    authorized under this Order.
9          7.2    Disclosure of “CONFIDENTIAL” Information or Items: Unless otherwise
10   ordered by the Court or permitted in writing by the Designating Party, a Receiving Party
11   may disclose any information or item designated “CONFIDENTIAL” only to:
12         (a) the Receiving Party’s Outside Counsel of Record in this Action, as well as
13   employees of said Outside Counsel of Record to whom it is reasonably necessary to
14   disclose the information for this Action;
15         (b) the officers, directors, and employees (including House Counsel) of the
16   Receiving Party to whom disclosure is reasonably necessary for this Action;
17         (c) Experts (as defined in this Order) of the Receiving Party to whom disclosure is
18   reasonably necessary for this Action and who have signed the “Acknowledgment and
19   Agreement to Be Bound” (Exhibit A);
20         (d) the Court and its personnel;
21         (e) court reporters and their staff;
22         (f) professional jury or trial consultants, mock jurors, and Professional Vendors to
23   whom disclosure is reasonably necessary for this Action and who have signed the
24   “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25         (g) the author or recipient of a document containing the information or a custodian
26   or other person who otherwise possessed or knew the information;
27         (h) during their depositions, witnesses ,and attorneys for witnesses, in the Action
28   to whom disclosure is reasonably necessary provided: (1) the deposing party requests
                                                  7
1    that the witness sign the form attached as Exhibit 1 hereto; and (2) they will not be
2    permitted to keep any confidential information unless they sign the “Acknowledgment
3    and Agreement to Be Bound” (Exhibit A), unless otherwise agreed by the Designating
4    Party or ordered by the Court. Pages of transcribed deposition testimony or exhibits to
5    depositions that reveal Protected Material may be separately bound by the court reporter
6    and may not be disclosed to anyone except as permitted under this Stipulated Protective
7    Order; and
8          (i) any mediator or settlement officer, and their supporting personnel, mutually
9    agreed upon by any of the parties engaged in settlement discussions.
10   8.    PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
11   OTHER LITIGATION
12         If a Party is served with a subpoena or a court order issued in other litigation that
13   compels disclosure of any information or items designated in this Action as
14   “CONFIDENTIAL,” that Party must:
15         (a) promptly notify in writing the Designating Party. Such notification shall
16   include a copy of the subpoena or court order;
17         (b) promptly notify in writing the party who caused the subpoena or order to issue
18   in the other litigation that some or all of the material covered by the subpoena or order is
19   subject to this Protective Order. Such notification shall include a copy of this Stipulated
20   Protective Order; and
21         (c) cooperate with respect to all reasonable procedures sought to be pursued by the
22   Designating Party whose Protected Material may be affected.
23         If the Designating Party timely seeks a protective order, the Party served with the
24   subpoena or court order shall not produce any information designated in this action as
25   “CONFIDENTIAL” before a determination by the Court from which the subpoena or
26   order issued, unless the Party has obtained the Designating Party’s permission. The
27   Designating Party shall bear the burden and expense of seeking protection in that court
28   of its confidential material and nothing in these provisions should be construed as
                                                  8
1    authorizing or encouraging a Receiving Party in this Action to disobey a lawful directive
2    from another court.
3    9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED
4    IN THIS LITIGATION
5             (a) The terms of this Order are applicable to information produced by a Non-Party
6    in this Action and designated as “CONFIDENTIAL.” Such information produced by
7    Non-Parties in connection with this litigation is protected by the remedies and relief
8    provided by this Order. Nothing in these provisions should be construed as prohibiting a
9    Non-Party from seeking additional protections.
10            (b) In the event that a Party is required, by a valid discovery request, to produce a
11   Non-Party’s confidential information in its possession, and the Party is subject to an
12   agreement with the Non-Party not to produce the Non-Party’s confidential information,
13   then the Party shall:
14            (1) promptly notify in writing the Requesting Party and the Non-Party that some
15   or all of the information requested is subject to a confidentiality agreement with a Non-
16   Party;
17            (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order
18   in this Action, the relevant discovery request(s), and a reasonably specific description of
19   the information requested; and
20            (3) make the information requested available for inspection by the Non-Party, if
21   requested.
22            (c) If the Non-Party fails to seek a protective order from this Court within 14 days
23   of receiving the notice and accompanying information, the Receiving Party may produce
24   the Non-Party’s confidential information responsive to the discovery request. If the
25   Non-Party timely seeks a protective order, the Receiving Party shall not produce any
26   information in its possession or control that is subject to the confidentiality agreement
27   with the Non-Party before a determination by the Court. Absent a court order to the
28   contrary, the Non-Party shall bear the burden and expense of seeking protection in this
                                                     9
1    court of its Protected Material.
2    10.   UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
3          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
4    Protected Material to any person or in any circumstance not authorized under this
5    Stipulated Protective Order, the Receiving Party must immediately (a) notify in writing
6    the Designating Party of the unauthorized disclosures, (b) use its best efforts to retrieve
7    all unauthorized copies of the Protected Material, (c) inform the person or persons to
8    whom unauthorized disclosures were made of all the terms of this Order, and (d) request
9    such person or persons to execute the “Acknowledgment and Agreement to Be Bound”
10   that is attached hereto as Exhibit A.
11   11.   INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
12   PROTECTED MATERIAL
13         When a Producing Party gives notice to Receiving Parties that certain
14   inadvertently produced material is subject to a claim of privilege or other protection, the
15   obligations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
16   26(b)(5)(B). This provision is not intended to modify whatever procedure may be
17   established in an e-discovery order that provides for production without prior privilege
18   review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
19   an agreement on the effect of disclosure of a communication or information covered by
20   the attorney-client privilege or work product protection, the parties may incorporate their
21   agreement in the stipulated protective order submitted to the court.
22   12.   MISCELLANEOUS
23         12.1 Right to Further Relief: Nothing in this Order abridges the right of any
24   person to seek its modification by the Court in the future.
25         12.2 Right to Assert Other Objections: By stipulating to the entry of this
26   Protective Order no Party waives any right it otherwise would have to object to
27   disclosing or producing any information or item on any ground not addressed in this
28   Stipulated Protective Order. Similarly, no Party waives any right to object on any
                                                  10
1    ground to use in evidence of any of the material covered by this Protective Order.
2          12.3 Filing Protected Material: A Party that seeks to file under seal any Protected
3    Material must comply with Civil Local Rule 79-5. Protected Material may only be filed
4    under seal pursuant to a court order authorizing the sealing of the specific Protected
5    Material at issue. If a Party’s request to file Protected Material under seal is denied by
6    the Court, then the Receiving Party may file the information in the public record unless
7    otherwise instructed by the Court.
8    13.   FINAL DISPOSITION
9          After the final disposition of this Action, as defined in paragraph 4, within 60 days
10   of a written request by the Designating Party, each Receiving Party must return all
11   Protected Material to the Producing Party or destroy such material. As used in this
12   subdivision, “all Protected Material” includes all copies, abstracts, compilations,
13   summaries, and any other format reproducing or capturing any of the Protected Material.
14   Whether the Protected Material is returned or destroyed, the Receiving Party must
15   submit a written certification to the Producing Party (and, if not the same person or
16   entity, to the Designating Party) by the 60 day deadline that (1) identifies (by category,
17   where appropriate) all the Protected Material that was returned or destroyed and
18   (2)affirms that the Receiving Party has not retained any copies, abstracts, compilations,
19   summaries or any other format reproducing or capturing any of the Protected Material.
20   Notwithstanding this provision, Counsel are entitled to retain an archival copy of all
21   pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
22   correspondence, deposition and trial exhibits, expert reports, attorney work product, and
23   consultant and expert work product, even if such materials contain Protected Material.
24   Any such archival copies that contain or constitute Protected Material remain subject to
25   this Protective Order as set forth in Section 4 (DURATION).
26   14.   Any violation of this Order may be punished by any and all appropriate measures
27
28
                                                  11
1    including, without limitation, contempt proceedings and/or monetary sanctions.
2
3    IT IS SO STIPULATED.
4    DATED: October 5, 2018
5
6           /s/ Charles K. Olaniyi
     Charles K. Olaniyi
7
     Plaintiff Pro Se
8
9
10   DATED: October 5, 2018
11
     NICOLA T. HANNA
12   United States Attorney
     DAVID M. HARRIS
13
     Assistant United States Attorney
14   Chief, Civil Division
15   JOANNE S. OSINOFF
     Assistant United States Attorney
16   Chief, General Civil Section
17
           /s/ Karen P. Ruckert
18   Karen P. Ruckert
19   Assistant United States Attorney
     Attorneys for Defendant Robert Wilkie, in his official capacity as
20   Acting Secretary of Veterans Affairs
21
     FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
22
23   DATED: October 5, 2018

24
25   _____________________________________
     The Honorable Patrick J. Walsh
26   Chief United States Magistrate Judge
27
28
                                                12
1
                                             EXHIBIT A
2
                  ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
3
           I, _____________________________ [print or type full name], of
4
     _________________ [print or type full address], declare under penalty of perjury that I
5    have read in its entirety and understand the Stipulated Protective Order that was issued
6    by the United States District Court for the Central District of California on [date] in the
7    case of Olaniyi v. Wilkie, Case no. EDCV 17-00932 DSF (PJWx). I agree to comply
8    with and to be bound by all the terms of this Stipulated Protective Order and I
9    understand and acknowledge that failure to so comply could expose me to sanctions and
10   punishment in the nature of contempt. I solemnly promise that I will not disclose in any
11   manner any information or item that is subject to this Stipulated Protective Order to any
12   person or entity except in strict compliance with the provisions of this Order.
13         I further agree to submit to the jurisdiction of the United States District Court for

14   the Central District of California for the purpose of enforcing the terms of this Stipulated
     Protective Order, even if such enforcement proceedings occur after termination of this
15
     action. I hereby appoint __________________________ [print or type full name] of
16
     _______________________________________ [print or type full address and
17
     telephone number] as my California agent for service of process in connection with this
18
     action or any proceedings related to enforcement of this Stipulated Protective Order.
19
     Date: ______________________________________
20
     City and State where sworn and signed: _________________________________
21
22   Printed name: _______________________________
23
24   Signature: _____________________________
25
26
27
28
                                                  13
